Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claims
Claims 1-6, 8-16, 18-20 and 24 are pending with claim 24 new. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 11/10/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 2/10/2022.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 1-6, 8-16, 18-20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “said yogurt snack” in Claim 1, line 2 is vague and indefinite as it is unclear whether Applicant is attempting to further limit the “fermented set-type yogurt snack” per line 1 or something else.  The reason for the confusion is this type of language with the dropped “fermented set-type” fermented set-type yogurt snack”.  Please consider amending the claims to be consistent or explain why different language is used.
The phrase “[a] method for producing a fermented set-type yogurt snack, said method comprising allowing said yogurt snack to acidify in a mold or block to produce a fermented set-type yogurt snack and wherein said fermented set-type yogurt snack comprises at least 12% (w/w) protein and at least 35% (w/w) total solids and wherein said method further comprises (i) cooling said fermented set-type yogurt snack at a temperature of between 4°C and 12°C, (ii) storing said fermented set-type yogurt snack at a temperature of between 2°C and 7°C, or (iii) a combination of (i) and (ii), and wherein said fermented set-type yogurt snack is not frozen after acidification” in Claim 1 is vague and indefinite as it is unclear whether the “fermented set-type yogurt snack” produced by the process of Claim 1 is the product produced after the completion of all process steps or is deemed to also include all products and intermediate steps.  It appears the “fermented set-type yogurt snack” should be the product that is produced after all steps, however, the language in the claim refers to the “fermented set-type yogurt snack” prior to acidification and prior to cooling and prior to storing.  If the product only refers to the product that is produced after all steps are complete then Applicant is advised to consider setting forth precise method steps wherein any intermediate products are referred to as something other than the final product produced.  Applicant can consider incorporating the language from Claim 8 into Claim 1 wherein intermediate products are referred to as mixtures.
The phrase “[a] method for producing a fermented set-type yogurt snack, said method comprising allowing said yogurt snack to acidify in a mold or block to produce a fermented set-type yogurt snack and wherein said fermented set-type yogurt snack comprises at least 12% (w/w) protein and at least 35% (w/w) total solids and wherein said method further comprises (i) cooling said fermented set-type yogurt snack at a temperature of between 4°C and 12°C, (ii) storing said fermented fermented set-type yogurt snack” it appears the final product has already been produced prior to any method steps have taken place, including prior acidification and cooling and storing.  It is unclear what positive method is being setting forth by the “allowing” language in line 2 as no method steps have taken place for placing a mixture into a mold/block.  The only apparent positive method steps that appear to be set forth are the cooling and storing steps of the final product wherein the final product does not appear to have been produced yet.  Applicant is advised to consider positively setting forth method steps including language like set forth in claims 8+ that use language like dissolving, blending, putting, fermenting and heating.
The phrase “(i) cooling said fermented set-type yogurt snack at a temperature of between 4°C and 12°C, (ii) storing said fermented set-type yogurt snack at a temperature of between 2°C and 7°C, or (iii) a combination of (i) and (ii), and wherein said fermented set-type yogurt snack is not frozen after acidification” in Claim 1 is vague and indefinite as it is unclear whether this language refers to a method of producing the product or a method of using a product as the language appears to infer fermented set-type yogurt snack has already been made, however, the cooling and storing language changes the structure and properties of a material.  Please consider precisely clarifying what is the produced product.
Claim 14 recites the limitation "the set-type fermented yogurt" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 states "fermented set-type yogurt".  Applicant is advised to consider stating "the fermented set-type yogurt" if appropriate.
The phrase “… obtaining a modified set-type fermented yogurt snack …” in Claim 14, lines 1-7 is vague and indefinite as it is unclear how a single method can be directed to making 2 different products fermented set-type yogurt snack” while Claim 14 also states this method is for making a “modified set-type fermented yogurt snack” and other alternative modified products.  Applicant is advised to consider cancelling Claim 14.
Claim 24 recites the limitation "the shape" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider deleting the word “the”.
Clarification and/or correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8-12, 14-16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Catonnet et al. (US 2016/0309731).
The claims are interpreted as being directed to a fermented set-type yogurt snack and not a method of using.  The method of using language is interpreted to the extent that it further describes the method for producing.  The produced “fermented set-type yogurt snack” is produced prior to an any cooling or storing.  The language at Claim 1, lines 5-6 of “cooling said fermented set-type yogurt snack” and the language “storing said fermented set-type yogurt snack” at Claim 1, lines 6-7 supports the interpretation the snack has already been produced and thus not further limiting the method for producing.
Regarding Claim 1, Catonnet (‘731) teaches a method for producing a fermented set-type yogurt snack (See Claims 16-18.), said method comprising allowing said yogurt snack to acidify in a mold or (See paras. 53-59 where the material acidifies by the addition of lactic acid that is added and wherein the dairy product is filled into the container/mold before or after the fermentation step.) and wherein said fermented set-type yogurt snack comprises at least 12% (w/w) protein and at least 35% (w/w) total solids (See Claims 16-18, 2.5-25% protein and 9.5-42% solids.).
Regarding Claim 4, Catonnet (‘731) teaches a method wherein said fermented set-type yogurt snack is a hand-held set-type yogurt snack (See paras. 77-84 and Claims 16 and 26 where the yogurt is in a container, thus, hand-held.).
Regarding Claim 5, Catonnet (‘731) teaches a method wherein said fermented set-type yogurt snack comprises at least 13% (w/w) protein (See Claim 16, 2.5-25% protein.).
Regarding Claim 6, Catonnet (‘731) teaches a method wherein said fermented set-type yogurt snack comprises at least 36% (w/w) total solids (See Claim 16, 9.5-42% solids.).
Regarding Claim 8, Catonnet (‘731) teaches (a) dissolving milk powder in water or milk resulting in a first mixture (See paras. 24 and 165 and Claim 16.) (b) blending the first mixture of (a) in concentrated milk or in milk with added protein and beating until smooth (See paras. 24 and 165 and Claim 16.) to obtain a second mixture and wherein said concentrated milk or said milk with added protein comprises a sufficient % protein to overall result in at least 12% (w/w) protein (See Claims 16-18, 2.5-25% protein.), (c) heating said second mixture to at least 75 oC for at least 2 seconds (See paras. 49-50.) and subsequently cooling said second mixture to 35 to 45 oC to obtain a heat-treated and cooled mixture (See para. 53.) (d) inoculating the heat-treated and cooled mixture with a yogurt culture to obtain an inoculated mixture (See paras. 53-59 where the material acidifies by the addition of lactic acid is added.) and pouring the inoculated mixture into a mold or block (See paras. 53-59  and Claim 16.) (e) putting the mold or block into a 35 to 45 oC incubator (See para. 53.) (f) fermenting in the mold or block until a pH of the inoculated mixture is in a range of 4.4 to 5.0 (See paras. 53-59 and 76 where the material acidifies by the addition of lactic acid is added.) and (g) placing the mold or block into a cooler at a temperature of 4 to 12 oC  when the pH as described in (f) is reached (See paras. 100-107.).
Regarding Claim 9, Catonnet (‘731) teaches wherein (a) comprises dissolving skim milk powder in water or milk resulting in a first mixture (See paras. 24 and 165 and Claim 16.).
Regarding Claim 10, Catonnet (‘731) teaches wherein (b) comprises blending the first mixture of (a) in ultrafiltered milk comprising at least 12% protein and beating until smooth to obtain a second mixture (See Claim 16, 2.5-25% protein where the smooth is subjective.).
Regarding Claim 11, Catonnet (‘731) teaches a method comprising (a) mixing cream, sugar and skim milk powder resulting in a first mixture (See paras. 24 and 35-38.), (b) blending the first mixture of (a) in ultrafiltered milk comprising at least 12% (w/w) protein (See Claims 16-18, 2.5-25% protein.) to obtain a second mixture (See paras. 24, 35-38 and Claim 16.); (c) heating said second mixture to at least 75 oC for at least 2 seconds (See paras. 49-50.) and subsequently cooling sais second mixture to 35 to 45 oC to obtain a heat-treated and cooled mixture (See paras. 50 and 53.), (d) inoculating the heat-treated and cooled mixture with a yogurt culture and pouring the inoculated mixture into a mold or block (See paras. 53-59 and Cliams 16-18 where the material acidifies by the addition of lactic acid.); (e) putting the mold or block into a 35 to 45 oC incubator (See paras. 50 and 53-59.), (f) fermenting the inoculated mixture in the mold or block until a pH of the inoculated mixture is in the range of 4.4 to 5.0 (See paras. 53-59 and 76.), and (g) placing the mold or block into a cooler at a temperature of 4 to 12 oC when the pH as described in (f) is reached (See paras. 100-107.).
Regarding Claim 12, Catonnet (‘731) teaches (a) dissolving milk powder in milk to obtain a first mixture comprising at least 12% (w/w) protein and at least 35% (w/w) total solids (See Claims 16-18, 2.5-25% protein and 9.5-42% solids.); (b) heating said first mixture to at least 75 oC for at least 2 seconds (See paras. 49-50.) and subsequently cooling said mixture to 35 to 45 oC (See para. 53.) (c) inoculating the heat-treated mixture with a yogurt culture to obtain an inoculated mixture (See paras. 53-59, 140 and Claims 16-18.) and pouring the inoculated mixture into a mold or block (See paras. 53-59 and Claims 16-18.) (d) putting the mold or block into a 35 to 45 oC incubator (See paras. 50 and 53-59.) (e) fermenting the inoculated mixture in the mold or block until the pH of the inoculated mixture is in the range of 4.4 to 5.0 (See paras. 53-59 and 76 where the material acidifies by the addition of lactic acid.) and (f) placing the mold or block into a cooler of at a temperature of 4 to 12 oC when the pH as described in (e) is reached (See paras. 100-107.).
Regarding Claim 14, the language is not directed to making the fermented set-type yogurt snack of independent Claim 1 but rather other products.  The method of Claim 1 is not directed to making a “modified” snack.
Catonnet (‘731) teaches a method further comprising (i) covering the set-type fermented yogurt with chocolate to obtain a fermented modified set-type yogurt snack, or (iv) adding a cake bottom to the set-type fermented yogurt to obtain a modified set-type fermented yogurt snack (See Claim 36.).
Regarding Claim 15, Catonnet (‘731) teaches further comprising adding a lactase to said yogurt snack before allowing said yogurt to acidify in a mold or block (See paras. 53-59 and 76 and Claims 16 and 21 where the material acidifies by the addition of lactic acid is added.).
Regarding Claim 16, Catonnet (‘731) teaches further comprising adding a sweetener to said yogurt snack before allowing said yogurt snack to acidify in a mold or block (See Claim 36, adding jelly, jams and chocolate.).
Regarding Claim 18, Catonnet (‘731) teaches wherein the pouring into the mold or block is performed immediately after inoculating the culture (See para. 53-69 and 140 and Claim 16.).
Regarding Claim 20, Catonnet (‘731) teaches further comprising adding a flavor to said yogurt snack before allowing said yogurt snack to acidify in a mold of block (See paras. 112-114 and Claim 36.).
Claim Rejections - 35 USC § 103
Claims 2-3, 13, 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catonnet et al. (US 2016/0309731).
The claims are interpreted as being directed to a fermented set-type yogurt snack and not a method of using.  The method of using language is interpreted to the extent that it further describes the method for producing.  The produced “fermented set-type yogurt snack” is produced prior to an any cooling or storing.  The language at Claim 1, lines 5-6 of “cooling said fermented set-type yogurt snack” and the language “storing said fermented set-type yogurt snack” at Claim 1, lines 6-7 supports the interpretation the snack has already been produced and thus not further limiting the method for producing.
Regarding Claim 2, Catonnet (‘731) teaches the method discussed above, however, fails to expressly disclose wherein said fermented set-type yogurt snack does not comprise a hydrocolloid, a gelling agent, a thickening agent or a stabilizer.
Applicant does not set forth any non-obvious unexpected results for selecting one additive over another.  It would have been within the skill set and obvious to a person having ordinary skill in the art at the time of filing that not including at least one of the listed additives would reasonably provide a product that meets the expectations and satisfies the subjective preference of the user.
Regarding Claim 3, Catonnet (‘731) teaches the method discussed above, however, fails to expressly disclose wherein said method does not comprise mixing the fermented set-type yogurt snack with other ingredients.
Catonnet (‘731) teaches wherein chocolate or jelly or added as toppings of a base layer (See Claim 36.)
Regarding Claim 13, Catonnet (‘731) teaches the method discussed above, however, fails to expressly disclose wherein said mold is a silicone mold.
Applicant does not set forth any non-obvious unexpected results for selecting one material over another.  It would have been within the skill set and obvious to a person having ordinary skill in the art at the time of filing to select any material that satisfies the subjective preference of the user.  Making a material selection would have been within the skill set and reasonably foreseeable of a person having ordinary skill in the art at the time of filing that such a selection would predictably provide a suitable material.
Regarding Claim 19, Catonnet (‘731) teaches the method discussed above, however, fails to expressly disclose wherein the mold or block has the shape of a bar, cylinder, rectangle, circle, sphere, square, sandwich, or cake.
Applicant does not set forth any non-obvious unexpected results for selecting one shape over another.  It would have been obvious to a person having ordinary skill in the art at the time of filing to select any foreseeable predictable shape that satisfies the subjective preference of the user.  Making a shape selection would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a suitable shape.
Regarding Claim 24, Catonnet (‘731) teaches the method discussed above, however, fails to expressly disclose further comprising removing the fermented set-type yogurt snack from the mold or block and wherein the fermented set-type yogurt snack retains the shape of a bar, cylinder, rectangle, circle, sphere, square, sandwich, or cake after being removed from the mold or block.
Applicant does not set forth any non-obvious unexpected results for selecting one shape over another.  It would have been obvious to a person having ordinary skill in the art at the time of filing to select any foreseeable predictable shape that satisfies the subjective preference of the user.  Making a 
ANSWERS TO APPLICANT’S ARGUMENTS
In response to Applicant’s arguments (See p. 14+ of Applicant’s Paper filed 2/10/2022.) that Catonnet (‘731) does not teach the claimed protein values because examples are outside of the claimed range, it is noted said arguments are not persuasive because Catonnet (‘731) expressly teaches and claims 2.5-25% protein.  This express teaching of Catonnet (‘731) cannot be ignored.  Applicant cannot ignore and disregard language in the claims in a prior art application or patent because some examples in the Specification may have narrower scope.
As discussed above, amended Claim 1+ has significant issues which Applicant is advised to correct.  Since the language in the claims describes what one may do after the “fermented set-type yogurt snack” is produced there are almost no method steps that positively set forth a method of making a “fermented set-type yogurt snack” but rather language towards a method of using a product. A method of using a product is a different invention than a method of producing.
Also, as discussed above, the claims set forth language towards making and using products that are different than the “fermented set-type yogurt snack” made by the method of Claim 1.  Applicant is advised to set forth language directed towards making a single product and not multiple inconsistent products at the same time.
The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.